Citation Nr: 0939818	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  05-19 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for skin rashes 
(diagnosed as eczema, vitiligo and alopecia).

2.  Entitlement to service connection for discoid lupus 
erythematosus (DLE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to 
September 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The Veteran appeared and testified at a personal hearing in 
September 2008 before the undersigned Veterans Law Judge 
sitting in Denver, Colorado.  A transcript of the hearing is 
contained in the record.


FINDINGS OF FACT

1.  The Veteran's claimed skin rashes were not shown in 
service or shortly thereafter, and the competent medical 
evidence of record fails to provide a link between the skin 
conditions and active service.

2.  The Veteran DLE was not shown in service or for many 
years thereafter and the competent medical evidence of record 
fails to provide a link between the skin conditions and 
active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for skin 
conditions (diagnosed as eczema, alopecia, and vitiligo) have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303 (2009).

2.  The criteria for establishing service connection for 
discoid lupus erythematosus have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a May 2003 letter issued prior to the 
decision on appeal, and in February 2008 and April 2009 
letters, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  February 2008 and April 2009 letters 
advised the Veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.  The claim was last adjudicated in July 2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran including the Veteran's service treatment records, 
service personnel records, post-service treatment records, a 
hearing transcript, and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran has 
been an active participant in the claims process by providing 
evidence, photographs, statements, and testimony in support 
of his claim.  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess at 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

As an initial matter, these service connection claims for DLE 
and skin condition were initially treated as claims for 
service connection based on exposure to herbicides.  The 
Veteran has since noted that he was not claiming service 
connection based on herbicide exposure, but the Board will 
address the presumptive basis for completeness.  The Veteran 
served two tours in Vietnam between 1966 and 1969, and is 
presumed to have been exposed to Agent Orange.  With regard 
to service connection on a presumptive basis as a result of 
herbicide exposure, DLE, alopecia, eczema, and vitiligo are 
not disabilities that are recognized as being related to 
Agent Orange, and therefore they are not subject to 
presumptive service connection on the basis of herbicide 
exposure.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  Accordingly, 
service connection for the conditions on a presumptive basis 
as a result of herbicide exposure is not warranted.

Also, though service connection may also be granted for 
certain chronic diseases, including systemic lupus 
erythematosus, when the disease is manifested to a 
compensable degree within one year of separation from 
service, DLE is not a condition for which service connection 
may be presumed.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. 
§§ 3.307, 3.309(a).

The fact that the Veteran is not entitled to the foregoing 
regulatory presumptions of service connection does not 
preclude an evaluation as to whether he is entitled to 
service connection on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

As to the Veteran's claims for direct service connection, the 
Veteran noted on his claim from April 2003 that his skin 
rashes and DLE began in 1986.  In testimony provided during 
the September 2008 Travel Board hearing the Veteran stated 
that he first noticed he had a skin condition roughly a year 
and a half after service, or roughly in 1971, but that he was 
diagnosed with DLE in 1986.

The Veteran's service treatment records are negative for 
treatment or diagnosis of DLE, eczema, vitiligo or alopecia 
in service.  The Veteran did not note any skin problems on 
his September 1968 in-service examination, though he did note 
various other unrelated condition.  There is a treatment 
record from December 1968 which noted athlete's foot on the 
Veteran's right foot, and he was prescribed soaks and 
antifungal medicine.  (The Veteran was granted service 
connection for tinea pedis in a July 2009 rating decision).  
His separation examiner from September 1969 noted only two 
scars, one on his left chest and one on his right elbow.  

The earliest record in the claims file regarding the 
Veteran's skin conditions is from an Agent Orange examination 
from December 1984.  The hand-written examination, though 
difficult to read, appears to state the Veteran had alopecia 
on his left scalp that began two years prior (the examination 
actually states both that the spots appeared "last year and 
"2 years ago") which would place the inception in 
approximately 1982.  The examiner noted that the Veteran was 
treated with steroid injections.  The skin did not have 
blisters or pruritic or painful lesions.  The examiner also 
noted hypopigmentation on the left mandible.  A consultation 
from December 1984 assessed the Veteran with alopecia areata 
rule out fungal.  The Veteran reported a three year history 
of areas of balding and loss of pigmentation.  

The claims folder also contains a December 1986 VA 
dermatology consult which noted that the Veteran presented 
with progressive macular erythematosus of the upper and lower 
extremities and pruritis.  The examiner noted that the 
Veteran reported that "last spring" he developed a scaly 
rash on the lower extremities, with a severe breakout in 
October 1986 on his lower extremities, knees, elbows, back, 
and wrists.  The examiner diagnosed xerotic eczema.  

In October 1990 a private physician, Dr. W, gave the Veteran 
a diagnostic punch biopsy on his right cheek which revealed a 
mild disruption of the epidermal-dermal junction with some 
lymphohistiocytic cells.  The physician diagnosed the Veteran 
with discoid lupus erythematosus.  In November 1991 the 
Veteran returned and presented with a lesion beneath his 
right mandible, right mid mandible, and a new one over the 
right shin that consists of some hypopigmentation, and a 
history of pustules over the soles of both feet.  The 
physician diagnosed the Veteran with DLE and dyshidrotic 
dermatitis of the feet.  A February 1992 letter from a Dr. S 
to Dr. W stated that the Veteran saw Dr. S to get a second 
opinion regarding systemic lupus, but that Dr. S did not see 
any evidence for signs of systemic disease and felt that the 
Veteran had "mainly discoid lupus."

In February 2003 the Veteran saw a private physician, Dr. B, 
from an arthritis clinic, in regards to the possibility that 
the Veteran had developed systemic lupus.  Dr. B. noted that 
the Veteran had intermittent lesions that occurred on his 
cheeks, scalp and upper left chest.  The physician noted that 
his past medical history was noncontributory and he had no 
family history.  On physical examination it was noted that 
the Veteran had the lesions listed above and no other 
significant skin findings.  The physician noted that it did 
not appear by physical examination that the Veteran had 
systemic lupus and that his disease appeared limited to the 
skin.

In August 2003 the Veteran had a VA examination in relation 
to a claim for skin conditions secondary to herbicide 
exposure.  The Veteran reported that he had no history of 
cutaneous abnormalities prior to service, and that he served 
in Vietnam.  The examiner stated that the Veteran reported 
cutaneous abnormalities during his tour of duty; however, the 
examiner then reported that the Veteran began to notice loss 
of hair and associated scaling involving his scalp in 1979.  
The Veteran reported being diagnosed with alopecia at that 
time.  The Veteran stated that in the 1980s he began to 
notice hypopigmentation with associated scaling and hair loss 
on his beard, arms, and shoulders, and he stated he was 
diagnosed with DLE at that time.  The Veteran stated that he 
stopped all systemic and topical therapy in 1994 and began to 
treat himself with "holistic" medicine, until he developed 
new lesions in 2003, and saw the rheumatologist who diagnosed 
DLE and ruled out systemic lupus.  After physical examination 
the examiner diagnosed the Veteran with DLE, limited to the 
scalp and beard area without evidence of systemic lupus 
erythematosus.  The examiner noted that the Veteran's 
cutaneous abnormalities were manifested by normal pigment and 
hypopigmented patches with associated scale and hair loss.  
The examiner also provided the opinion that the Veteran's DLE 
and cutaneous abnormalities were less likely than not related 
to herbicide exposure.

The Veteran was seen at the VA dermatology clinic between 
February and September 2004.  In September 2004 the Veteran 
was assessed as having a mixed clinical picture of DLE versus 
vitiligo versus alopecia areata, with the Veteran having 
components of all three diagnoses.  The lesions appearing at 
the hairline and beard, not distributed in sun-exposed area 
ruled against DLE, and the areas of depigmentation and 
alopecia have some mild sclerosis suggestive of a scarring 
process.  A November 2004 VA dermatology consult noted an 
impression of pseudopelade (a unique form alopecia) versus 
DLE.  The follow-up noted that the Veteran had scarring 
depigmented alopecia (previously diagnosed with DLE versus 
alopecia areata versus vitiligo-with previous biopsies 
showing DLE and alopecia areata).  

The Veteran had an Agent Orange consultation in January 2005, 
which showed on physical examination that the Veteran had 
male-pattern alopecia with some scarring on vertex and 
frontal area with hypopigmentation, a patch of scarring 
alopecia on his left parietal area, a large atrophic whitish 
pigmented irregular disfiguring scar on his right cheek area 
with extension to submandibular area, some pigmented scars on 
the dorsal aspect of the right hand, both arms, both feet, 
shins, and abdominal wall.  There was no active DLE and no 
suspicious lesions at the time.  The examiner diagnosed DLE 
and male pattern alopecia.

In a February 2006 statement the Veteran noted that he had 
had his skin conditions (rashes and lupus) since Vietnam, and 
that he did not claim the conditions to be secondary to 
herbicide exposure.  

An October 2006 dermatologist report assessed the Veteran 
with scarring alopecia versus DLE.  

In February 2008 the Veteran was afforded a VA examination in 
regards to his skin conditions.  The Veteran reported that he 
had the onset of the skin condition after military service.  
The examiner noted that the Veteran had a previous biopsy 
which showed DLE in the 1980s and subsequent biopsies which 
showed alopecia areata, and a biopsy in 2004 which showed 
pseudopelade.  On physical examination the Veteran presented 
with multiple hypopigmented areas on his scalp, one on his 
right jaw line, and multiple hypopigmented macular spots on 
his lower extremities that were irregularly bordered, smooth, 
superficial, with no inflammation, edema, ulceration keloid, 
depression or elevation and no pain.  The examiner diagnosed 
alopecia areata, DLE, and vitiligo involving the face, scalp 
and lower extremities.  

In June 2009 the Veteran was afforded another VA examination 
during which the examiner noted that the Veteran had been 
diagnosed clinically initially with alopecia areata versus 
DLE versus vitiligo.  The Veteran's family history was 
important, as it noted he had a daughter with Raynaud's 
syndrome.  After physical examination the examiner diagnosed 
DLE.  The examiner also noted that while the Veteran has been 
noted to have alopecia areata and vitiligo, clinical findings 
are consistent with a diagnosis of DLE, as the end result of 
active DLE is often to result in areas of scarring alopecia 
as well as hypopigmentation in a darkly pigmented individual.  
The examiner also noted that the Veteran reported that the 
symptoms on his face and scalp started shortly after his 
active service.  The examiner reviewed the Veteran's claims 
file and service treatment records, and noted the December 
1968 service treatment record concerning the Veteran's 
athlete's foot.  However, it was the examiner's opinion that 
the Veteran's DLE was less likely than not related to his 
active service based on both the lack of documentation of 
such a rash at the time as well as the Veteran's own 
statements that the symptoms of his rash did not begin until 
a year and a half after his active service.

Additional evidence in the claims file showed that the 
Veteran continues to be treated by VA dermatology for DLE, 
vitiligo, and alopecia areata.  The claims file also contains 
evidence in the form of print-outs from various medical 
websites and a copy of a Lupus educational magazine.  The 
information from these printouts included that DLE was noted 
to be provoked by sunlight, in rare cases people with DLE 
could also present with Raynaud's or systemic lupus, that the 
cause of lupus was unknown, but that there were environmental 
and genetic factors involved, and that alopecia areata may be 
an autoimmune disease.

Though the Veteran stated in the August 2003 VA examination 
and in a February 2006 statement that his rashes began in 
Vietnam, numerous other statements in the claims file, during 
other VA medical examinations and during sworn testimony at 
his Travel Board hearing, the Veteran indicated that his 
rashes began at least a year and a half after service.  Based 
on medical records noting treatment from the early 1980s, it 
is more likely his symptoms did not begin until the late 
1970s at the earliest.  Thus, the Board finds the statements 
of the Veteran to the effect that his skin problems (other 
than athlete's foot) began in Vietnam are not supported by 
service treatment records, his own statements on the report 
of medical history, or medical records dating from 1984 to 
the present, and are not credible.  Buchanan v. Nicholson, 
451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (the lack of 
contemporaneous medical records may be a fact that the Board 
can consider and weigh against a veteran's lay evidence).

Additionally, while the Veteran has stated that his DLE and 
skin conditions are due to his military service, the Veteran 
as a layperson is not qualified to render an opinion as to 
medical diagnoses or causation of skin rashes which requires 
medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed.Cir.2007) (noting general competence to testify 
as to symptoms but not to provide medical diagnosis); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Indeed, the Veteran has required skin biopsies and numerous 
evaluations by medical professionals in an attempt to 
determine the current nature of his multiple skin conditions.  

In summary, the claims file shows that the Veteran has sought 
treatment for skin conditions since 1984, and that his skin 
conditions (other than tinea pedis) likely started in the 
late 1970s and early 1980s.  The Veteran has been diagnosed 
with DLE, alopecia (to include alopecia areata and 
pseudopelade), eczema, and vitiligo, with the most common 
diagnoses being DLE and alopecia areata.  However, none of 
the treating providers (VA or private) have opined that these 
conditions are related to service.  The only opinions of 
record addressing whether the conditions are related to 
service are those of the VA examiners from August 2003 and 
June 2009.  The August 2003 examiner opined that the 
Veteran's DLE and skin conditions were not due to herbicide 
exposure and the June 2009 examiner opined that the 
conditions were not related to service.  

Thus, the Board finds that the preponderance of the competent 
and probative evidence shows that the Veteran's skin 
conditions and DLE were not shown in service and are not 
shown by competent medical evidence to be etiologically 
related to any incident of active service.  Accordingly, 
service connection for skin rashes, to include eczema, 
alopecia and vitiligo and for DLE is not warranted on any 
basis.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to service connection for skin rashes (diagnosed 
as eczema, vitiligo and alopecia) is denied.

Entitlement to service connection for discoid lupus 
erythematosus (DLE) is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


